DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
	It is noted that the applicant used the term ‘fixture’ in claim 1. This term has a special definition defined in the specification of the application:  “Each feature of the vehicle cabin, seat, entertainment system, and sidewalls of the fuselage may be referred to herein as "fixtures" which may provide a means for attaching a personal privacy and protective curtain described herein.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “ the portable curtain extends from at least a first surface of a first fixture within the aircraft cabin to a second surface of a second fixture within the aircraft cabin“ in line is unclear in that it is unclear if the portable curtain being referred to is the same curtain as previously introduced. 
Claims 4-9 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Britt (US 20090056887 A1).
Regarding claim 10, Henshaw as modified by Britt teaches a personal privacy and protective curtain, comprising:
a portable curtain comprising a material to at least partially cover an opening provided in a vehicle cabin (Britt, figure 1, item 20), the portable curtain to at least partially block a passenger from view and provide a protective sanitary barrier (Britt, figure 1, item 20, curtain acts as a barrier surrounding opening), wherein the portable curtain extends from at least a first surface to a second surface of two or more fixtures within the vehicle cabin (Britt, figure 1, item 20);
at least one attachment mechanism to releasably engage with a surface of at least one fixture within the vehicle cabin (Britt, abstract, fasteners designed to be removed), the at least one attachment mechanism to interface with a corresponding attachment mechanism provided on the portable curtain, the at least one attachment mechanism comprising a flexible material to permit an adjustable fit between the two or more fixtures (Britt, paragraph 25, magnets disposed in a pocket of the curtain).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henshaw (US 20120298798 A1) in view of Britt (US 20090056887 A1).
Regarding claim 1, Henshaw discloses a personal privacy and protective curtain system comprising:
an aircraft seating arrangement with a first surface of a first fixture within the aircraft cabin (Henshaw, figure 1, item 104, seat includes a sidewall with a surface acting as a fixture) and a second surface of a second fixture within the aircraft cabin (Henshaw, figure 1, item 106, forward seat includes a sidewall with a surface acting as a fixture); wherein 
the first fixture comprising a sidewall of a first seat used by the passenger (Henshaw, figure 1, item 104, seat includes a sidewall with a surface acting as a fixture);
the second fixture comprising the edge of a back side of a second seat in front of the first seat (Henshaw, figure 1, item 106, forward seat includes a sidewall with a back side surface acting as a fixture), except:
a curtain comprising a material to at least partially cover an opening provided in an aircraft cabin, the curtain to at least partially block a passenger from view of other passengers within the aircraft cabin space during travel and provide a protective sanitary barrier, wherein the portable curtain extends from at least a first surface of a first fixture within the aircraft cabin to a second surface of a second fixture within the aircraft cabin;
at least one attachment mechanism to releasably engage with the first surface of the first fixture within the aircraft cabin, the at least one attachment mechanism to interface with a corresponding attachment mechanism provided on the curtain;
wherein the curtain is dimensioned to extend across the opening defined by the edge of the first fixture and the edge of the second fixture.

Britt teaches a curtain comprising a material to at least partially cover an opening provided in a vehicle (Britt, figure 1, item 20), the curtain to at least partially block a passenger from view of other passengers within the space during travel and provide a protective sanitary barrier (Britt, figure 1, item 20, curtain acts as a barrier surrounding opening); wherein the portable curtain extends from at least a first surface of a first fixture of the vehicle (Britt, figure 1, item 32, attachment point acts as a surface of a fixture) to a second surface of a second fixture of the vehicle (Britt, figure 1, item 34, attachment point acts as a surface of a fixture);
at least one attachment mechanism to releasably engage with the first surface of the first fixture within the vehicle (Britt, abstract, fasteners designed to be removed), the at least one attachment mechanism to interface with a corresponding attachment mechanism provided on the portable curtain (Britt, paragraph 25, magnets disposed in a pocket of the curtain)
wherein the curtain is dimensioned to extend across the opening defined by the edge of the first fixture and the edge of the second fixture (Britt, figure 1, items 32 and 34, curtain extends between two attachment points defining a fixture).
	Henshaw and Britt are both considered analogous art as they are both in the same field of vehicle design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the opening for seats containing fixtures in the aircraft cabin of Henshaw with the privacy curtain of Britt in order to provide privacy to the occupants (Britt, abstract).

Regarding claim 4, Henshaw as modified by Britt teaches the personal privacy and protective curtain of Claim 1, wherein the attachment mechanism comprises at least one suction cup to releasably engage with the first surface of the first fixture within the aircraft cabin (Britt, paragraph 29, curtain may be attached using a suction cup).

Regarding claim 6, Henshaw as modified by Britt teaches the personal privacy and protective curtain of Claim 1, wherein the attachment mechanism comprises a clip releasably engaged with the surface, wherein the clip retains the curtain in a suitable position to at least partially block the passenger from view and provide a protective sanitary barrier (Britt, paragraph 20, clip fastener is used to hold the curtain in place).

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 20090056887 A1) in view of Ehrsam (US 20120067531 A1).

Regarding claim 2, Britt teaches a personal privacy and protective curtain, comprising:
a curtain comprising a material to at least partially cover an opening provided in a vehicle cabin (Britt, figure 1, item 20), the curtain to at least partially block a passenger from view and provide a protective sanitary barrier (Britt, figure 1, item 20, curtain acts as a barrier surrounding opening);
at least one attachment mechanism to releasably engage with a surface of at least one fixture within the vehicle cabin (Britt, abstract, fasteners designed to be removed), the at least one attachment mechanism to interface with a corresponding attachment mechanism provided on the curtain (Britt, figure 1, item 20)
wherein the attachment mechanism comprises a first magnet (Britt, paragraph 20, curtain may be attached via interoperating magnets), except: 
wherein first magnet is at least partially embedded within a receiver.
Ehrsam teaches a curtain attachment mechanism wherein the attachment mechanism comprises a first magnet at least partially embedded within a receiver (Ehrsam, paragraph 46, magnetic receiver embedded inside window to allow for curtain to be attached).
	Britt and Ehrsam are both considered analogous art as they are both in the same field of vehicle privacy protectors. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the receiver of Britt with the receiver having a magnetic component embedded into the structure where the curtain is to be attached of Ehrsam as a combination of prior art elements according to known methods to yield predictable results.

Regarding claim 3, Britt as modified by Ehrsam teaches the personal privacy and protective curtain of Claim 2, wherein a second magnet is attached to a surface of the curtain, wherein the second magnet releasably engages with the first magnet (Britt, paragraph 20 and figure 3, item 202, second magnet attached to the curtain and is releasably engageable with the first magnet).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Henshaw (US 20120298798 A1) in view of Britt (US 20090056887 A1) as applied to claim 4 above, and further in view of Oliv (NPL titled: “Oliv Suction Cup Magnetic Mount Kit”).

Regarding claim 5, Henshaw as modified by Britt teaches the personal privacy and protective curtain of Claim 4,  wherein the suction cup comprises the first magnet (Britt, paragraph 29, suction cups configured to interoperate with magnets), except:
wherein the first magnet is partially embedded in the receiver.
Oliv teaches a magnetic suction cup mount with a magnet disposed within a receiver of a section cup.
	Henshaw as modified by Britt and Oliv are both considered analogous art as they are both in the same field of magnetic attachment mechanisms. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the suction cup of Henshaw as modified by Britt with the suction cup with an embedded magnet of Oliv in order to allow the suction cup to be replaced in case of damage.

Claims 7, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 20090056887 A1) as applied to claim 6 above, and further in view of XLMagnet (NPL titled: “Strong Office Magnetic Clips Heavy Duty Refrigerator Magnet Hook Clips for Photo Displays, Whiteboards, Locker, Fridge, Classroom, School, Office(10 Pack)” ).

Regarding claim 7, Henshaw as modified by Britt teaches the personal privacy and protective curtain of Claim 1, wherein the clip comprises a first magnet wherein the magnet releasably engages with a second magnet provided on the curtain (Britt, paragraph 29, clips configured to interoperate with magnets) except: 
where the first magnet is at least partially embedded in the clip.
XLMagnet teaches a clip with an embedded magnet.
	Henshaw as modified by Britt and XLMagnet are both considered analogous art as they are both in the same field of magnetic attachment mechanisms. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the clip of Henshaw as modified by Britt with the embedded magnet of XLMagnet in order to allow the clip to be replaced in case of damage.

Regarding claim 8, Henshaw as modified by Britt and XLMagnet teaches the personal privacy and protective curtain of Claim 7,  wherein a plurality of magnets are provided within a cavity of the curtain (Britt, figure 3, item 202).

Regarding claim 9, Henshaw as modified by Britt and XLMagnet teaches the personal privacy and protective curtain of Claim 8,  wherein the plurality of magnets are sewn into the curtain to retain the plurality of magnets in a suitable position therein (Britt, figure 3, item 202, magnets sewn into the curtain).

Claims 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 20090056887 A1) as applied to claim 10 above, and further in view of Ehrsam (US 20120067531 A1).
Regarding claim 11, Britt teaches the personal privacy and protective curtain of Claim 10, wherein the attachment mechanism comprises a first magnet (Britt, paragraph 20, curtain may be attached via interoperating magnets), except: 
wherein first magnet is at least partially embedded within a receiver.
Ehrsam teaches a curtain attachment mechanism wherein the attachment mechanism comprises a first magnet at least partially embedded within a receiver (Ehrsam, paragraph 46, magnetic receiver embedded inside window to allow for curtain to be attached).
	Britt and Ehrsam are both considered analogous art as they are both in the same field of vehicle privacy protectors. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the receiver of Britt with the receiver having a magnetic component embedded into the structure where the curtain is to be attached of Ehrsam as a combination of prior art elements according to known methods to yield predictable results and in order to fix enable the curtain to be fixed to the structure.
	
Regarding claim 12, Britt as modified by Ehrsam teaches the personal privacy and protective curtain of Claim 11, wherein a second magnet is attached to a surface of the curtain, wherein the second magnet releasably engages with the first magnet (Britt, paragraph 20 and figure 3, item 202, second magnet attached to the curtain and is releasably engageable with the first magnet).

Regarding claim 13, Britt as modified by Ehrsam teaches the personal privacy and protective curtain of Claim 12, wherein the attachment mechanism comprises at least one suction cup to releasably engage with the surface (Britt, paragraph 29, curtain may be attached using a suction cup).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 20090056887 A1) in view of Ehrsam (US 20120067531 A1) as applied to claim 13 above, and further in view of Oliv (NPL titled: “Oliv. Magnetic Suction Cup Mount”).

Regarding claim 14, Britt as modified by Ehrsam teaches the personal privacy and protective curtain of Claim 13,  wherein the suction cup comprises the first magnet (Britt, paragraph 29, suction cups configured to interoperate with magnets), except:
wherein the first magnet is partially embedded in the receiver.
Oliv teaches a magnetic suction cup mount with a magnet disposed within a receiver of a section cup.
	Britt as modified by Ehrsam and Oliv are both considered analogous art as they are both in the same field of magnetic attachment mechanisms. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the suction cup of Britt as modified by Ehrsam with the suction cup with an embedded magnet of Oliv as a simple substitution of one known element for another to obtain predictable results and in order to allow the suction cup to be replaced in case of damage.
Regarding claim 15, Britt as modified by Ehrsam and Oliv teaches the personal privacy and protective curtain of Claim 14, wherein the attachment mechanism comprises a clip releasably engaged with the surface, wherein the clip retains the curtain in a suitable position to at least partially block the passenger from view and provide a protective sanitary barrier (Britt, paragraph 20, clip fastener is used to hold the curtain in place).

Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 20090056887 A1) as modified by Ehrsam (US 20120067531 A1) and Oliv (NPL titled: “Oliv. Suction Cup Magnetic Mount Kit”) as applied to claim 15 above, and further in view of XLMagnet (NPL titled: “Strong Office Magnetic Clips Heavy Duty Refrigerator Magnet Hook Clips for Photo Displays, Whiteboards, Locker, Fridge, Classroom, School, Office(10 Pack)” ).
Regarding claim 16, Britt as modified by Ehrsam and Oliv teaches the personal privacy and protective curtain of Claim 15, wherein the clip comprises a first magnet wherein the magnet releasably engages with a second magnet provided on the curtain (Britt, paragraph 29, clips configured to interoperate with magnets) except: 
where the first magnet is at least partially embedded in the clip.
XLMagnet teaches a clip with an embedded magnet.
	Britt as modified by Ehrsam and Oliv and XLMagnet are both considered analogous art as they are both in the same field of magnetic attachment mechanisms. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the clip of Britt as modified by Ehrsam and Oliv with the embedded magnet of XLMagnet as a combination of prior art elements according to known methods to yield predictable results and in order to allow the clip to be replaced in case of damage.

Regarding claim 17, Britt as modified by Ehrsam, Oliv, and XLMagnet teaches the personal privacy and protective curtain of Claim 16,  wherein a plurality of magnets are provided within a cavity of the curtain (Britt, figure 3, item 202).

Regarding claim 18, Britt as modified by Ehrsam, Oliv, and XLMagnet teaches the personal privacy and protective curtain of Claim 17,  wherein the plurality of magnets are sewn into the curtain to retain the plurality of magnets in a suitable position therein (Britt, figure 3, item 202, magnets sewn into the curtain).

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 20090056887 A1) as modified by Ehrsam (US 20120067531 A1) as applied to claim 2 above, and further in view of Henshaw (US 20120298798 A1).
Regarding claim 21, Britt as modified by Ehrsam teaches the personal privacy and protective curtain of claim 2, except:
wherein the vehicle is an aircraft.
Henshaw teaches a seating system for an aircraft (Henshaw, abstract)
	Britt as modified by Ehrsam and Henshaw are both considered analogous art as they are both in the same field of vehicle design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the privacy curtain of Britt as modified by Ehrsam to place the curtain on an aircraft as a known alternative vehicle to attach the curtain to.

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Britt (US 20090056887 A1) as modified by Ehrsam (US 20120067531 A1) as applied to claim 10 above, and further in view of Henshaw (US 20120298798 A1).
Regarding claim 22, Britt as modified by Ehrsam teaches the personal privacy and protective curtain of claim 10, except:
wherein the vehicle is an aircraft.
Henshaw teaches a seating system for an aircraft (Henshaw, abstract)
	Britt as modified by Ehrsam and Henshaw are both considered analogous art as they are both in the same field of vehicle design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the privacy curtain of Britt as modified by Ehrsam to place the curtain on an aircraft as a known alternative vehicle to attach the curtain to.


Response to Arguments
Applicant’s arguments, see page 8 of applicant’s reply, filed 09/22/2022, with respect to the 35 USC § 112(b) rejections of claims 5 and 14-20 have been fully considered and are persuasive.  These rejections of claims 5 and 14-20 have been withdrawn. 

Applicant's arguments filed 09/22/2022 have been fully considered but they are not persuasive. 
In response to applicant’s multiple assertions that the prior rejection violates the requirements of 35 USC 132 and fails “to identity the each and every claim element” of the reference that corresponds with the claimed limitations, it is noted that “There has never been a requirement for an examiner to make an on-the-record claim construction of every term in every rejected claim and to explain every possible difference between the prior art and the claimed invention in order to make out a prima facie rejection,” and “the specific column and line cites to the prior art reference would have put any reasonable applicant on notice of the examiner’s rejection” (In re Jung, Fed Cir. 2011). The disclosure provided by Britt is clearly indicative of the claimed invention, particularly within the specific section(s) cited. As such, a review of the above art would provide a “reasonable” notice of the interpretation of the art cited.
In the case of claim 10, the prior art elements are pointed to in the rejections of other claims such as claim 1. Furthermore, there was no statement of allowable subject matter which would indicate that this claim was allowable.

Applicant argues that the combination of Britt and Ehrsam is inoperable giving citations to the disclosure of Britt. Modifications to the vehicle of Britt would not make the invention inoperable; it would still work and perform as intended and an unmodified vehicle merely represents an embodiment of Britt. Note that attorney arguments cannot take the place of evidence in the record as to whether the invention is inoperable (See MPEP 716.01(c) ii).
Should the applicant also argue that Britt teaches away from this combination the following arguments also apply:
Simply that there are differences between two references is insufficient to establish that such references "teach away" from any combination thereof.  In re Beattie, 974 F.2d 1309, 1312-13, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992).
The prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP § 2123.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Applicant argues that the NPL reference Oliv does not teach or show “a magnet suction cup mount with a magnet disposed within a receiver of a suction cup” and merely shows broken image links. Oliv does show a magnet suction cup mount which would meet this limitation. An alternative citation for this magnetic suction cup mount has been provided with a screen capture and a link to a video showing this device (NPL titled “Oliv Suction Cup Magnetic Mount Kit”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frost (CN-108290635-A) teaches a privacy screen which slides out from a pocket in the wall of the seat and the screen is held in place using magnets.
Bonnefoy (FR-3081835-A1) teaches a curtain held in place using a strip shaped magnet in the curtain to fix it to the metal of the seat frame.
Dowty (EP-3822169-A1) teaches curtains held in place by magnets, snaps, etc.
Howie (US-8708027-B2) teaches a privacy curtain for a car which attaches to the car using magnets amongst other options, and the magnets are either glues or sewn into the curtain to attach with a reciprocating surface that either has an attached magnet or to which a magnet can attach
Roth (US-20140251560-A1) teaches a curtain and method for securing it to a magnetic or non-magnetic surface via magnets in the curtain and adapters attaching to an attaching surface
Cornell (US-20190202565-A1) teaches a privacy curtain suspended from the ceiling and attached to a seat at the seat cover and headrest using a fastener such as hook and loop, buttons, etc.
Gershon (US 10888479 B1) teaches a seat enclosure attached to the sides with fasteners such as magnets
Wu (US 20130213588 A1) teaches a privacy divider for a vehicle which extends between two seats
Bonnefoy (WO-2018033599-A1) teaches a privacy curtain for a seat which un-rolls and is attached with either magnets or a similar fastener. Little further detail is given.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                      
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642